TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00513-CV



                                          A. H., Appellant

                                                   v.

                 Texas Department of Family and Protective Services, Appellee


               FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
              NO. 13-15922, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                              MEMORANDUM OPINION


                After a non-jury trial, the county court at law terminated appellant A.H.’s parental

rights to a child, Alice.1 The trial court found that appellant committed several acts and omissions

justifying termination of his parental rights. See Tex. Fam. Code § 161.001(1)(B)-(F), (N), (O). The

trial court also found that termination of his parental rights was in the child’s best interest.

                Appellant’s court-appointed appellate counsel has filed a brief in which he

discusses the record, the elements of the cause of action, and the standard of review and

concludes that appellant has no arguable grounds for appeal and that his appeal is wholly frivolous.

See Anders v. California, 386 U.S. 738, 744 (1967); High v. State, 573 S.W.2d 807, 811 (Tex. Crim.

App. 1978); see also Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d
641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from


       1
           Alice is an alias used to shield the child’s identity. See Tex. R. App. P. 9.8.
termination of parental rights). Appellant’s counsel has certified to this Court that he provided

appellant with a copy of the brief, along with a notice advising appellant of his right to examine the

appellate record and to file a pro se brief. No pro se brief has been filed.

               Having thoroughly reviewed the record and counsel’s brief, we agree with

counsel’s assessment that the appeal is frivolous and without merit. We affirm the judgment and

grant appellant’s counsel’s motion to withdraw as counsel.




                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: November 5, 2014




                                                  2